Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
Information disclosure statement (IDS) submitted on February 20, 2018 is being considered by the Examiner. 
Drawing
The drawing filed on February 20, 2018 is accepted by the Examiner. 
Claim rejection – 35 U.S.C. 112
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite: with regard to claim 8: n, o and i’s need to be defined in some form, for instance i’s are values  range from 0, 1, 2, 3, ....., n, where n is an integer etc...Appropriate definition is required. 
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Allowance
Claims 1-7 and 9-15 are allowed. The following is an examiner’s statement of reasons for allowance:
In reference to claim 1: the instant claim is allowed because the closest prior art, Bonner et al. (U.S. PAP 2015/0144778, hereon Bonner) fails to anticipate or render obvious “A system for representing product ion extracted ion chromatograms (XICs) 
In reference to claims 14 and 15: the instant claims are directed to a method and a computer program product and include similar allowable subject matter as claim 1 of the instant application. 
The remaining claims 2-7 and 9-13 depend on claim 1 and include further limitations. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Louette et al. (U.S. Patent No. 9,377,469) discloses analyte mass spectrometry quantitation using a universal reporter. 
Cox et al
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857